Citation Nr: 1418510	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-08 409	)	DATE
	)
	)

On appeal from the
National Cemetery Administration Memorial Programs Service Processing Site in Ft. Leavenworth, Kansas


THE ISSUE

Entitlement to a Government-furnished Medallion to be affixed to the Veteran's headstone located in a private cemetery.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946 during World War II.  His service medals and decorations include the Purple Heart Medal.  He died in 1978. 

In October 2010, the appellant filed an Application for Standard Government Headstone or Marker (VA Form 40-1330), in which he sought a Government-furnished Medallion to be affixed to the Veteran's current headstone.   Applicants for obtaining markers or headstones for unmarked graves must either be a next of kin, a person authorized in writing by the next of kin, or a personal representative given authority in writing by the decedent.  38 C.F.R. § 38.632(b)(1) (2013).  The appellant has asserted that he is the Veteran's son-in-law.  The Board finds that the appellant is a proper applicant for purposes of adjudicating this appeal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an 
October 2010 decision of the Department of Veterans Affairs (VA) National Cemetery Administration Memorial Programs Service Processing Site in Ft. Leavenworth, Kansas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.   The Veteran died in 1978.

2.  The Veteran is interred in a private cemetery and his grave is currently marked with a personal headstone.  



CONCLUSION OF LAW

The criteria for basic eligibility for a Government-furnished Medallion have not been met.  38 U.S.C.A. § 2306 (West 2002); 38 C.F.R. § 38.631 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent any VCAA duties to notify and assist may be applicable, VA has no duty of notice or assistance in this case, since it is the law, and not the facts, which is dispositive of the case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also VAOPGCPREC 5-2004 (June 23, 2004), which stated that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claim ineligible for the claimed benefit.

Pertinent Laws and Regulations

Any person classified as a 'veteran' is eligible for burial in a national cemetery.   38 U.S.C.A. § 2402 (West 2002); 38 C.F.R. § 38.620(a)(2013).  A veteran is 'a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.'   38 U.S.C.A. § 101(2)(West 2002); 38 C.F.R. § 3.1(d)(2013). 

As the decedent is eligible for burial in a national cemetery, he is also entitled to an appropriate Government headstone or marker at the expense of the United States for an unmarked grave.  38 U.S.C.A. § 2306(a)(2) (West 2002).  In cases where the grave is already marked with a headstone or other marker furnished at private expense, such a headstone or marker may still be furnished, subject to certain conditions, or other indicia of the Veteran's service may be affixed to the privately-purchased headstone or marker.  See generally, 38 U.S.C.A. § 2306(d) (West 2002).
In the instant case, the Veteran died in  1978. Upon his death, the Veteran was not buried in a national cemetery; rather he was interred in Michigan Memorial Cemetery, a private cemetery.   See VA Form 40-1330 dated in October 2010.  The appellant submitted a photograph of the Veteran's headstone.

Pursuant to 38 C.F.R. § 38.631(2013), VA will furnish a Government headstone or marker for the grave of a decedent that is already marked and located in a private cemetery only if the decedent:  (1) Died on after November 1, 1990; (2) Is buried in a private cemetery; and (3) Was eligible for burial in a national cemetery, but is not an individual described in 38 U.S.C. 2402(4), (5), or (6).

It is undisputed that the Veteran in this case was eligible for burial in a national cemetery and was buried in a private cemetery.  However, the Veteran in this case died in 1978.  As the Veteran died before November 1, 1990, the criteria for a Government-furnished Medallion have not been met.

The Board has carefully considered the appellant's argument but finds that it is unable as a matter of law to provide a remedy. It is undisputed that the Veteran had honorable service to the Nation. However, since the Veteran's death was prior to the date provided by law, the VA may not provide a Government-issued Medallion to be affixed on the Veteran's grave.  The Board is unable to provide a legal remedy in this case.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ('This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'').  The appellant's claim must be denied as a matter of law.  Sabonis, supra. 


ORDER

The appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


